Case 3:19-cv-00209-VAB Document 38-10 Filed 04/22/19 Page 1 of 4
            Case 3:19-cv-00209-VAB Document 38-10 Filed 04/22/19 Page 2 of 4




From:                         Marvin Chun, Dean of Ya{e College <ycd@message.yale.edu>
Sent:                         Monday, January 14, 2019 12:01 PM
To:                           marvin.chun@yale.edu
Subject:                      An update on our campus culture




Dear Yale College students,

 would like to share with you the findings of a review of allegations of a sexually hostile climate at
Delta Kappa Epsilon fraternity -- DKE --and comment more generally on our campus culture.

You can read the findings here.

When I asked Assistant Provost Jason Killheffer to conduct this review last February, I also announced
that I had appointed the Yale College Committee on Social Life and Community Values(SLCV) and
charged it with making recommendations for improving our campus culture. Last spring, that
committee conducted a survey asking broad questions about social life at Yale and received over 2000
responses to it, with slightly less than half that number reporting that they had attended a fraternity
party. About two dozen of those attendees, along with about two hundred other students, expressed
concerns about fraternities generally; 50 mentioned DKE in particular. I will write again later this year
to tell you more about the survey's results, and to bring you up to date on the committee's work.
write now to share Mr. Killheffer's findings and students' recommendations and to respond to them.

Beginning last February until the end of December, approximately 200 of you communicated
confidentially with Mr, Killheffer, in groups and as individuals, as he conducted his review. I asked Mr.
Killheffer not to limit his review to DKE but also to include accounts of all student groups. I also asked
him to make it clear to participants that the purpose of the review was not to investigate specific
instances of misconduct but instead to identify broad themes about climate -- at DKE and more
broadly. Participants were informed of the resources for addressing instances of sexual misconduct.

Mast of the students who spoke with Mr. Killheffer focused primarily on their experiences at DKE, and
some of them shared troubling perceptions of DKE parties. Some reported that they felt that these
events disregarded standards of conduct, with poor crowd control, unregulated access to alcohol, and
behavior such as ogling by DKE brothers and grinding nn the dance floor. Some students also saicJ that
the environment made them feel unwelcome, and that hosts showed a lack of self awareness about
their own behavior. Others reported an excessive emphasis on alcohol. And although some students
appreciated DKE's open door policy, other pointed out that it came at a cost, exacerbating the
reported concerns.
             Case 3:19-cv-00209-VAB Document 38-10 Filed 04/22/19 Page 3 of 4



 condemn the culture described in these accounts; it runs counter to our community's values of
making everyone feel welcome, respected, and safe. I also offer some plain advice about events like
these: don't go to them. In the SLCV survey, the vast majority of you reported that you socialize at
well-planned events that make you feel welcome, even as early as your first days on campus, and
encourage you to keep exploring those opportunities. Finally, I remind you that all students in Yale
College are subject to the Undergraduate Regulations, which are enforced by the Executive
Committee and the University Wide Committee.

 welcome the students' suggestions about training. Some of them are carried out in the initiative,
begun in July, to increase the community's ability to recognize, prevent, and respond to sexual
misconduct by enhancing required foundational training for all faculty, staff, and students. If you are a
junior or senior, you also learned in October about expanded training opportunities and expectations,
and the requirement that you participate in an annual training on a topic of your choice; workshop
options include training on party hosting, community values and accountability, preventing and
responding to sexual misconduct, advanced bystander intervention, supporting survivors, building a
better culture, sexual and romantic communication, and TIPS Bartender Training.

The Alcohol and Other Drugs Harm Reduction Initiative (AODHRI} has also long offered basic training
i n party and event hosting to all students, with more advanced workshops available for both
registered and unregistered groups. The staffs of AODHRI and the Office of Gender and Campus
Culture have grown in recent years, partially in response to intense demand for such training,
enabling them to more than double their offerings and eliminate long waitlists. This training is
available to all Yale students, including leaders and members of Greek organizations. I urge them to
participate, as some already da. They are also free to publicize that they have received this training,
and you are entitled to ask all your hosts what they have done to prepare for their events.

 also received the suggestion that Yale College establish a council on Greek life that would bring
together university administrators and representatives of fraternities and sororities with chapters at
Yale. Although Yale College makes itself available informally to fraternities and sororities, it plays no
formal role in the operations of organizations not affiliated with the university, including Greek
organizations. Nonetheless, I urge all Yale College students who belong to them to take advantage of
the training and resources available to the entire student body. I fully support the proposal that
fraternities and sororities promote and share best practices among themselves, and of course all
students are encouraged to raise any issues or concerns with my office.

 have already started working on one final recommendation: to sponsor more opportunities to
socialize on campus. In two years' time, a major resource, the Schwarzman Center, will open, creating
a transformative new space for social life at Yale. Until and even beyond then, 1 hope to build on the
success of the on-campus social event that kicked off the year, Bulldog Bash, which many of you have
praised as a model for future events. I wil l be asking the residential college heads and deans for
guidance in creating more social events like it on campus, but I ask for yours as well. Talk with your
heads and deans, engage with your college councils and YCC representatives, or write to me directly.
This is a need that I can meet only with your participation.
             Case 3:19-cv-00209-VAB Document 38-10 Filed 04/22/19 Page 4 of 4




 owe a debt of gratitude to Mr. Killheffer for his extraordinary work meeting with students who
participated in this review, hearing their accounts, and synthesizing them. I am also grateful to
everyone who spoke with him and told him of their experiences, and to everyone who participated in
the SLCV's survey last spring. I thank everyone who has contributed to this effort to improve our
campus culture.

Sincerely,

M arvin M. Chun
Dean of Yale College
Richard M. Colgate Professor of Psychology; Neuroscience; Cognitive Science



                                     This email was sent by: Yale University
                                   P.O. BOX 208109, New Haven, CT,06745 US
